DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “preparing a micro device/carrier substrate laminate … a first location on the micro device/carrier substrate laminate…” in lines 2-5. The intended meaning of sign “/” is unclear. Furthermore, it is unclear if the claimed limitation “micro” is associated with the word “device”, or associated with “device/carrier substrate laminate”. In other words, it is unclear that only the device is claimed to be in microscale, or the device/carrier substrate laminate is claimed to be in microscale.
“/” is usually understood as “OR” or “EITHER ONE OF”, but it seems not to be the case in the claim. In claims 1, 5, and 6, please replace “/” with a word that has a clear meaning.
Claims 2-9 are rejected since they inherit the deficiencies from the claim which they are dependent from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (U.S. Patent Application Publication No. 2019/0103274).
Regarding to claim 1, Chang teaches a micro device transfer method comprising:
preparing a micro device/carrier substrate laminate including a plurality of micro devices attached onto a carrier substrate (Fig. 1A, [0022], lines 1-4, preparing a substrate laminate including plurality of micro devices 130 attached onto carrier substrate 110); and
a first separation step of placing a mask including an opening part and a shielding part at a first location on the micro device/carrier substrate laminate and emitting first active light to separate some of the micro devices to which the active light is emitted through the opening part from the carrier substrate (Fig. 1B, [0024], lines 6-10, first separation step of placing mask 140 including an opening part and a shielding part at first location on the substrate laminate and emitting first active light 160 to separate some 130b of the micro devices 130 to which the active light 160 is emitted through the opening part from the carrier substrate 110).

    PNG
    media_image1.png
    546
    1034
    media_image1.png
    Greyscale

Regarding to claim 2, Chang teaches comprising attaching the micro devices separated through the first separation step to a first region of a target substrate (Fig. 1B, attaching the micro devices 130b separated through the first separation step to a first region of target substrate 100).
Regarding to claim 3, Chang teaches after the first separation step, a second separation step of placing the mask at a second location different from the first location and emitting second active light to separate some of the micro devices to which the active light is emitted through the opening part from the carrier substrate (Fig. 1C, after the first separation step, a second separation step of placing the mask at a second location different from the first location and emitting second active light to separate some of the micro devices to which the active light 160 is emitted through the opening part from the carrier substrate).
Regarding to claim 4, Chang teaches comprising attaching the micro devices separated through the second separation step to a second region different from the first region of the target substrate (Fig. 1D, attaching the micro devices separated through the second separation step to second region different from the first region of the target substrate 100).
Regarding to claim 5, Chang teaches the micro device/carrier substrate laminate further comprises an adhesive film disposed between the carrier substrate and the plurality of micro devices, and the adhesive film has adhesion weakened by the first active light (Fig. 1A; [0022], lines 5-6, adhesive film 120 disposed between the carrier substrate 110 and the plurality of micro devices 130, the adhesive film 120 has adhesion weakened by the first active light 160).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (U.S. Patent Application Publication No. 2019/0103274), as applied to claim 1 above, in view of Liu et al. (U.S. Patent Application Publication No. 2019/0043843).
Regarding to claim 6, Chang does not explicitly disclose before the first separation step, fastening the micro device/carrier substrate laminate to a carrier substrate fastening part of a transfer head unit. Liu teaches before a separation step, fastening a micro device/carrier substrate laminate to a carrier substrate fastening part of a transfer head unit (Fig. 8C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang in view of Liu to fasten the micro device/carrier substrate laminate to a carrier substrate fastening part of a transfer head unit before the first separation step in order to secure the substrate laminate and to made the transfer process achievable.
Regarding to claim 7, Liu discloses the transfer head unit comprises a first transfer head unit (Fig. 8C). Chang and Liu do not disclose the transfer head unit comprises a second transfer head unit. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a second transfer head unit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding to claim 8, Liu teaches the transfer head unit is mounted on a gantry frame (Fig. 8, element 180, [0078], lines 5-6).
Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 9, the prior art fails to anticipate or render obvious the claimed limitations including “after the first separation step, the transfer head unit is moved from a first region of a target substrate on which the first separation step is performed to a second region different from the first region along the gantry frame” in combination with the limitation recited in claims 1, 6, and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828